Citation Nr: 0412116	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 
2001, for the grant of service connection for lumbar strain 
with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1996.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2002, by the St. Petersburg, Florida Regional Office (RO), 
which granted service connection for lumbar strain with 
degenerative disc disease, evaluated as 10 percent disabling, 
effective from October 31, 2001. 

For reasons that will be set forth below, the issue of 
entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative disc disease will be 
addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date for the grant of service connection for lumbar strain 
with degenerative disc disease has been obtained by the RO to 
the extent possible.  

2.  The veteran's initial claim for service connection for a 
low back disorder was received at the RO on October 31, 2001, 
more than one year after he was separated from active 
service.  

3.  In an April 2002 rating decision, the RO granted service 
connection for lumbar strain with degenerative disc disease 
effective from October 31, 2001.  

4.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a back disorder prior to October 31, 
2001.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 31, 2001, for a grant of service connection for 
lumbar strain with degenerative disc disease, have not been 
met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an earlier effective 
date.  There is no indication that there are any outstanding 
records that could be relevant to appeal for an earlier 
effective date. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of the evidence they are 
responsible for obtaining, and of the evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The letter did not notify the veteran of the 
evidence needed to substantiate entitlement to an earlier 
effective date for service connection.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
cf. Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The 
Board is bound by the General Counsel's holding.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Factual Background.

The record indicates that the veteran had active military 
service from September 1989 to April 1996.  The veteran's 
initial application for VA compensation (VA Form 21-526) was 
dated October 24, 2001, and was received at the RO on October 
31, 2001.  On this application, the veteran reported that he 
had not filed any previous claim with VA.  Submitted in 
support of the veteran's claim were VA progress notes, dated 
from July 2001 to October 2001, reflecting ongoing treatment 
for a back disorder.  VA outpatient treatment records reflect 
that the veteran was seen for an initial examination on July 
25, 2001, at which time it was noted that the veteran was 
being seen for complaints related to a back injury that he 
reported had happened in 1991 while he had been on active 
duty at Fort Ward in California.  It was further noted that 
the veteran had one flare-up while in service and had had two 
more flare-ups from 1996 to the present, the last one being 
in April 2001.  Following a physical examination, the 
impression was history consistent with recurring discogenic 
disease.  A CT scan of the lumbar spine, performed in August 
2001, revealed degenerative findings slightly asymmetric to 
the right at L5-S1 and the left at L4-5, without canal or 
foramen compromise.  

Received in December 2001 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he 
injured his back in 1991 at Fort Ord, California; he 
subsequently reinjured his back in 1993 in Korea.  The 
veteran indicated that he has suffered recurring injuries to 
his back as a result of the initial inservice injury.  The 
veteran maintained he first injured his back during physical 
training at Fort Ord.  He stated that he never had any 
physical problems prior to military service.  

Received in January 2002 were private treatment reports, 
dated from February 2000 to October 2001, which show that the 
veteran received treatment primarily for a right knee 
disorder.  An undated diagnostic summary form reflects that 
the veteran reported low back pain.  

The veteran was afforded a VA examination in March 2002, at 
which time he reported that he had injured his back while 
performing strenuous labor while stationed at Fort Ward.   
The veteran indicated that, since that time, he had 
experienced significant back pain.  He also reported 
occasional weakness in his right lower extremity, and 
significant stiffness of his back in the morning.  He denied 
any fatigability.  He reported flare-ups of pain usually 
brought on by position changes or sitting for long periods of 
time.  It was noted that the veteran was wearing a back 
brace.  Following a physical evaluation, the examiner stated 
that the veteran likely sustained a lumbar strain while in 
service.  The examiner explained that the veteran likely 
suffered a recurrence of the strain in 1996 while he had been 
serving in Korea, and he continued to suffer a combination of 
strain-related exacerbations and mechanical low back pain 
related to degenerative disc disease.  The examiner opined 
that he believed that it was likely that the veteran's 
current back disorder was the same one for which he was 
treated in service.  

By a rating action of April 2002, the RO granted service 
connection for lumbar strain with degenerative disc disease, 
and assigned a 10 percent disability rating, effective 
October 31, 2001.  Received in September 2002 were VA 
progress notes, dated from October 2001 to May 2002, 
indicating that the veteran continued to receive clinical 
evaluation and treatment for flare-ups of pain associated 
with his back disorder.  

In a statement in support of claim (VA Form 21-4138), 
received in May 2002, the veteran expressed disagreement with 
the effective date; he maintained that he first filed a claim 
for service connection for a back disorder in May 2001.  

III.  Legal analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2003).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2003).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of October 31, 2001, is 
the earliest effective date assignable for service connection 
for lumbar strain with degenerative disc disease, as a matter 
of law.  The date of receipt of the veteran's original claim 
seeking service connection for this disorder was more than 
one year after his separation from service in January 1996.  
Accordingly, the applicable regulation dictates that the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

While entitlement could be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for 
any type of benefit to be paid."  

As to whether a claim was received earlier than October 31, 
2001, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until October 31, 2001.  

The veteran contends that the effective date should be May 
2001, the date on which he claims that he initially filed a 
claim.  Alternatively, the veteran believes that the grant of 
service connection should be effective the date following his 
separation from service. 

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Although the veteran did 
sustain a back injury in service, and records show that he 
received treatment for back problems at a VA medical center 
in July 2001, there is no evidence on file which reflects 
that the veteran filed a claim for compensation for a back 
disorder prior to the claim received by VA on October 31, 
2001.  On this application for compensation, the veteran 
specifically stated that he had not filed a prior claim with 
VA.  There is certainly no evidence of a written 
communication seeking service connection for a back disorder 
on file prior to the date of receipt of the formal claim 
received on October 31, 2001.  38 C.F.R. § 3.1(p).  
Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an effective 
date prior to October 31, 2001, for a grant of service 
connection for lumbar strain with degenerative disc disease 
must be denied.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).


ORDER

An effective date prior to October 31, 2001, for the grant of 
service connection for lumbar strain with degenerative disc 
disease is denied.  


REMAND

The veteran essentially contends that his low back disorder 
is more severe than 10 percent disabling.  The veteran 
indicates that he has constant pain in his back, which is 
made worse with activity, including walking and bending.  He 
also reports problems with back spasms that occasionally 
totally disable him for 2 to 3 days and usually cause him to 
miss work.  The veteran further notes that he receives 
injections in his back in an attempt to relieve his back 
pain. 

Current VA medical records, including progress notes and a VA 
examination report, dated from October 2001 through August 
2002, reveal that the veteran has degenerative changes 
(arthritis) of the lumbar spine and degenerative disc 
disease.  During a VA examination in March 2002, it was noted 
that the veteran wore a back brace.  A progress note, dated 
in May 2002, reported a moderate degree of right 
paravertebral muscle spasm and pain.  At that time, the 
veteran also indicated that he had had 3 episodes, since 
October 2001, in which his back when out and he was bedridden 
for 2 to 3 days.  The veteran indicated that when he gets the 
back spasms, the right side of his body goes numb.  In August 
2002, it was noted that the veteran arrived for his 
appointment in a wheelchair.  The veteran stated that he woke 
up that morning with back pain radiating down the legs, with 
numbness and tingling down to his knees, constantly.  He 
stated that any movement made the pain worse.  The veteran 
was instructed in the proper use of a cane.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to be evaluated 
under all potentially applicable codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
notes that the veteran's service-connected back disorder, 
lumbar strain with degenerative disc disease is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain.  In light of the above clinical findings, 
the veteran's lumbar spine could also be evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
However, it does not appear that the RO ever considered the 
potential applicability of this Code when it adjudicate the 
veteran's claim.  

Moreover, during the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. 
§ 4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Note 1 provides that, for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

In addition, effective September 26, 2003, further changes 
were made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).  

Where, as here, the governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); See also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2003).  

The veteran has not been informed of the September 2002 
changes in the rating criteria for evaluating the severity of 
his low back disability.  He also has not been apprised of 
the more recent September 2003 changes in the general rating 
formula for diseases and injuries of the spine.  Moreover, 
the most recent VA orthopedic examination in March 2002 may 
not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development is warranted.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his back 
disorder since March 2002.  The RO should 
attempt to obtain copies of treatment 
records for the veteran from all sources 
identified by the veteran.

3.  Thereafter, the veteran must be 
scheduled for an examination to obtain 
information concerning the severity of 
his service-connected low back disorder.  
The claims folder must be made available 
to the examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension Examination 
Spine Worksheet, to include the portions 
of the worksheet for the thoracolumbar 
spine, neurological examination, and for 
intervertebral disc syndrome.

4.  Thereafter the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  The 
SSOC should include the revised rating 
criteria effective in September 2002 and 
September 2003.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



